TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00760-CR



                                Ronnie Jean Davis, Sr., Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 56310, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Ronnie Jean Davis, Sr. appeals from the trial court’s denial of his motion

for DNA testing.1 See Tex. Code Crim. Proc. art 64.01. In its findings of fact, the trial court found

that appellant did not satisfy the requirements of article 64.01. See id.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. Counsel’s brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record and demonstrating that

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744-45

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 80-82 (1988). Appellant’s counsel has represented to the Court that he provided copies




       1
        Appellant was convicted in 2004 of aggravated sexual assault of a child. See Tex. Penal
Code § 22.021.
of the motion and brief to appellant; advised appellant of his right to examine the appellate record,

file a pro se brief, and pursue discretionary review following the resolution of the appeal in this

Court; and provided appellant with a form motion for pro se access to the appellate record along

with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App.

2014); see also Taylor v. Texas Dep’t of Protective & Regulatory Svcs., 160 S.W.3d 641, 646-47 n.4

(Tex. App.—Austin 2005, pet. denied). Appellant requested and received the appellate record and

filed a pro se brief and two supplemental pro se briefs. Appellant also requested the appointment

of another attorney to consult with him.

               We have independently reviewed the record and the briefs and have found nothing

that might arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766;

Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the

appeal is frivolous and without merit. Finding no arguable grounds for appeal, appellant’s request

for remand to the trial court for appointment of new counsel is denied. We grant counsel’s motion

to withdraw and affirm the judgment of conviction.2




       2
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court
overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules of appellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case cause will be forwarded
to the Court of Criminal Appeals. See id. R. 68.7.

                                                   2
                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: June 3, 2016

Do Not Publish




                                                 3